Title: To Benjamin Franklin from Mary Hewson, 10 June 1775
From: Hewson, Mary (Polly) Stevenson
To: Franklin, Benjamin


My dear Sir
Craven Street June 10. 1775
My mother promis’d Lord Drummond to send a letter to you by him, she deputed Mr. Williams to write it for her, but as he has already written by this Vessel he desir’d me to do it. I pleaded being very sleepy and stupid, they said writing would rouse and enliven me, I do not find they said true, however, I will write on.
I have the pleasure to tell you that my dear little folks are all well, they have all had the measles. My mother was urging me to day to wean my little girl, I cannot tell why, for I never was in better health; I pleaded for her by saying that as she is to be your grand daughter you would be very angry if I did not let her suck a year, my mother then was silent, for absent as well as present your opinion is her Law.
The next Letter I write to you I hope to be able to tell you I have settled with Mr. Mure, for we are now ready to make our aplication to him. Mr. Alexander has very obligingly offer’d me his Assistance as a negociator.
I ask’d my mother if she had any thing to say. Only her Love, and that her patience is almost exhausted, it will not hold out above ten days longer if she does not hear from you.
Dolly is with her sister at Bromley who has been extremely ill but is now better. I do not attempt to give you any but domestic news, all the political you have from abler hands. I am as much as ever an American at heart and Dear Sir Your faithful and affectionate
Mary Hewson


Remember me to Mr. and Mrs. Bache my Son and his Brother.
[In Mrs. Stevenson’s hand: My Love to Dear Temple I Long to hear.]
I hope he will forgive my neglect, I often think of him tho’ I confess I at this time forgot he was with you.

 
Addressed: Dr Franklin
Endorsed: Polly Hewson
